DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2022 has been entered.
 
Response to Amendment
The Amendment filed 02/11/2022 has been entered.  Claims 1-9 and 21-24 remain pending in the application.  Claims 10-20 have been canceled.  New claims 25-31 have been added.  Claims 25-26 are withdrawn.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10208366.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of U.S. Patent No. 10208366 recites a drill bit, comprising: a bit body (a drill bit having a body formed of a material composition comprising); and a plurality of cutting elements coupled to an exterior of the bit body, wherein at least a portion of the bit body comprises a hard composite portion that comprises a reinforcement material (at least one region comprising reinforcing particles located in a universal binder) infiltrated with a binder material (reinforced binder zones formed among the at least one region, the reinforced binder zones each comprising a binder-reinforcing material infiltrated with the universal binder), wherein the reinforcement material comprises a refractory metal component dispersed with reinforcing particles, wherein a surface roughness of the reinforcing particles is at least two times greater than a surface roughness of the refractory metal component, wherein the refractory metal component has a failure strain of at least 0.05 and a shear modulus of 200 GPa or less, and wherein the reinforcing particles have a failure strain of 0.01 or less and at least five times less than the failure strain of the refractory metal component, and the reinforcing particles have a shear modulus of greater than 200 GPa and at least two times greater than the shear modulus of the refractory metal component, wherein the hard composite portion comprises a plurality of distinct layers of varying concentration of the refractory metal component (wherein the reinforced binder zones have a different composition than the at least one region, wherein the reinforced binder zones are disposed in layers among the at least one region, wherein the at least one region extends between the layers of the reinforced binder zones).  

Election/Restrictions
Newly submitted claims 25-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Examined claim 21 requires that the reinforced binder zones are disposed in layers of substantially the same thickness among the at least one region.  New claim 25 requires that each subsequent layer in which the reinforced binder zones are disposed increases in thickness.  The layers cannot be both substantially the same thickness and increasing in thickness.  New claim 26 depends from claim withdrawn claim 25 and further requires layers that increase in thickness in a direction toward an apex region of a blade formed by the body of the drill bit.  The layers cannot be both substantially the same thickness and increasing in thickness.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1-9, 21-24, and 27-31 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 contains the limitation “wherein the at least one region extends between the layers of the reinforced binder zones.”  The instant specification does not provide proper antecedent basis for the claimed subject matter, i.e., “wherein the at least one region extends between the layers of the reinforced binder zones.”  Claims 2-9, 21-24, and 27-31 are rejected due to their dependence on rejected claim 1.  

Claims 1-9, 21-24, and 27-31 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  
Claim 1 contains the limitation “reinforcing particles located in a universal binder” in line 3.  Claim 1 contains the limitation “a binder-reinforcing material” in line 6.  It is unclear if the binder-reinforcing material is the same as the reinforcing particles from line 3 or is some other form of reinforcement.  Claims 2-9, 21-24, and 27-31 are rejected due to their dependence on rejected claim 1.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.
Claims 1-3, 5-9, 22-24, and 27-31 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Thomas et al. (US 20130180786 A1).
Regarding claim 1, prior art is applied to the claim as best understood in light of the 112(b) rejection above.  Thomas teaches “a drill bit comprising: a bit body, at least a portion of which comprises a composite that comprises a substantially continuous binder phase and a first reinforcing agent cluster, wherein the binder phase infiltrates the first reinforcing agent cluster; and at least one cutting element for engaging a formation” (which reads upon “a drill bit having a body formed of a material composition comprising: at least one region comprising reinforcing particles located in a universal binder”, as recited in the instant claim; paragraph [0013]).  Thomas teaches “a fixed cutter drill bit cross-section where a first portion of the drill bit body comprises first reinforcing agent clusters and a second portion of the drill bit body comprises second reinforcing agent clusters” (which reads upon “reinforced binder zones formed among the at least one region, the reinforced binder zones each comprising a binder-reinforcing material infiltrated with the universal binder”, as recited in the instant claim; paragraph [0025]).  Thomas teaches “a composite may comprise, consist essentially of, or consist of reinforcing agent clusters infiltrated with a substantially continuous binder phase and a plurality of second reinforcing agent particles in the binder phase but substantially not incorporated in the reinforcing agent clusters” (which reads upon “wherein the reinforced binder zones have a different composition than the at least one region”, as recited in the instant claim; paragraph [0059]; emphasis added).  Thomas teaches that “the composite precursor may be layered in the mold with other composite precursors, e.g., a different composite precursor described herein and/or composite precursors not including porous reinforcing agent clusters” (which reads upon “wherein the reinforced binder zones have a different composition than the at least one region”, as recited in the instant claim; paragraph [0068]).  Thomas teaches that “it may be advantageous to layer wear-resistant clusters to correspond to at or near a blade surface and tough clusters towards the interior of the blade to reduce blade cracking” (which reads upon “wherein the reinforced binder zones are disposed in layers among the at least one region, wherein the at least one region extends between the layers of the reinforced binder zones”, as recited in the instant claim; paragraph [0068]).  Thomas teaches that “a fixed cutter drill bit may have a first portion of the body that includes first reinforcing agent clusters (e.g., for enhanced wear-resistance) and a second portion of the body that includes second reinforcing agent clusters (e.g., for enhancing toughness)” (paragraph [0068]).  Thomas teaches that “the binder phase may be formed from a binder material” (paragraph [0057]).  Thomas teaches that “examples of suitable binder materials may include, but not be limited to, copper, nickel” (which reads upon “a universal binder”, as recited in the instant claim; paragraph [0057]; Applicant’s specification states that “a universal binder material including a copper alloy and/or an aluminum alloy”, page 4; accordingly, a copper binder reads on a universal binder).  
Regarding claims 2-3, Thomas teaches the drill bit of claim 1 as stated above.  Thomas teaches that “suitable binder materials may include, but not be limited to, copper, nickel, cobalt, iron, molybdenum, chromium, manganese, tin, zinc, lead, silicon, tungsten, boron, phosphorous, gold, silver, palladium, indium, any mixture thereof, any alloy thereof, and any combination thereof” (paragraph [0057]).  Thomas teaches that “commercially available binder materials may include, but not be limited to, VIRGIN BINDER® 453D (copper-manganese-nickel-zinc, available from Belmont Metals, Inc.)” (paragraph [0057]).  Thomas teaches that “reinforcing agents comprising diamond may be coated with titanium” (paragraph [0034]; Applicant’s specification states that titanium and copper form a refractory intermetallic phase, pages 12-13).  
Regarding claims 5-9 and 27-30, Thomas teaches the drill bit of claim 1 as stated above.  Thomas teaches that “suitable binder materials may include, but not be limited to, copper, nickel, cobalt, iron, molybdenum, chromium, manganese, tin, zinc, lead, silicon, tungsten, boron, phosphorous, gold, silver, palladium, indium, any mixture thereof, any alloy thereof, and any combination thereof” (which reads upon “a binder- reinforced material based on Cu, Ni, Mn, Zn, Ag, Al, Au, B, Co, Cr, Fe, In, Mo, P, Pb, Pd, Si, Sn, W, or a combination thereof”, as recited in instant claim 5; which reads upon “wherein the binder-reinforced material based on Cu, Ni, Mn, Zn, Ag, Al, Au, B, Co, Cr, Fe, In, Mo, P, Pb, Pd, Si, Sn, W, or a combination thereof, further comprises a metal”, as recited in instant claim 6; paragraph [0057]).  Thomas teaches that “porous tungsten carbide clusters were formed by blending +60 mesh tungsten carbide particles with 5% by volume copper-manganese-phosphorus binder powder” (which reads upon “wherein the reinforced binder zones comprise an alloy with a miscibility gap”, as recited in instant claim 7; paragraph [0084]; Applicant’s specification states that an immiscible alloy may be formed between constituents of the universal binder and that in the case of a Cu-based immiscible alloy, this may include Ag, B, Bi, C, Co, Cr, Cs, Fe, Ir, Li, Mn, Mo, Na, Nb, Os, Pb, Re, Rh, Ru, Ta, Tc, Tl, V, and W).  Claims 8-9 are product claims reciting process steps.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP § 2113.  
Regarding claim 22, Thomas teaches the drill bit of claim 1 as stated above.  Thomas teaches that “examples of suitable downhole tools which may include any of the composites described herein may include, but not be limited to, fixed cutter drill bits, rotary cone drill bits, corehead bits, and the like, any component thereof, or any hybrid thereof” (paragraph [0072]).  Thomas teaches that “examples of components of drill bits may include, but not be limited to, cutting elements, cutter blades, cutter pockets, junk slots, arms, cutter cone assemblies, milled teeth, and the like” (paragraph [0072]).  
Regarding claim 23, Thomas teaches the drill bit of claim 1 as stated above.  Thomas teaches that “it may be advantageous to layer wear-resistant clusters to correspond to at or near a blade surface” (paragraph [0068]).  
Regarding claim 24, Thomas teaches the drill bit of claim 1 as stated above.  Thomas teaches “a hardfacing on at least a portion of the exterior surface of the bit body” (claim 28).  Thomas teaches “some surfaces coated with hardfacing having reinforcing agents according to the present invention” (paragraph [0026]).  
Regarding claim 31, Thomas teaches the drill bit of claim 1 as stated above.  Thomas teaches that the reinforcing agent particles may be particles of tungsten carbides, macrocrystalline tungsten carbides, cast tungsten carbides, crushed sintered tungsten carbides, or carburized tungsten carbides (paragraph [0034]).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.
Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 20130180786 A1), as applied to claims 1 and 3 above.  
Regarding claim 4, Thomas teaches the drill bit of claim 3 as stated above.  Thomas is silent regarding where the precipitation of intermetallic reinforcement particles takes place.  One of ordinary skill in the art before the effective filing date of the claimed invention would understand that grain boundaries are preferred sites for the precipitation of new phases.  Additionally, the claim does not require that grain boundaries are the exclusive location of the intermetallic reinforcement particles.  
Regarding claim 21, Thomas teaches the drill bit of claim 1 as stated above.  Thomas teaches “a plurality of layers wherein at least a portion of a first layer comprises a substantially continuous binder phase and a first reinforcing agent cluster that comprises a plurality of first reinforcing agent particles and at least a portion of the binder phase” (paragraph [0008]).  Thomas teaches that “layers and/or layering may be achieved using 3-D printing of the composite precursor into a mold, on a surface, and/or to create a 3-D structure; hand layering of the composite precursor in a mold or on a surface; metered addition of the composite precursor to a mold or on a surface; or any combination thereof” (paragraph [0069]).  One of ordinary skill in the art would understand that metered addition of the composite precursor to a mold or on a surface reads on layers of substantially the same thickness among the at least one region.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP § 2143 I E. Here, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to choose between using layers of the same thickness or layers of differing thickness with a reasonable expectation of success.  

Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive.  Applicant argues that Thomas does not disclose "wherein the reinforced binder zones are disposed in layers among the at least one region, wherein the at least one region extends between the layers of the reinforced binder zones," as recited in claim 1 (remarks, page 6).  Applicant argues that as shown in Figure 4, the first reinforcing agent clusters and second reinforcing agent clusters appear to be distributed homogeneously throughout a substantially continuous binder phase (remarks, page 7).  Applicant further argues that  the first reinforcing agent clusters and second reinforcing agent particles are "distributed substantially homogeneously in the binder phase." Thomas, paragraph [0060] (remarks, page 7).  This is not found convincing because Thomas teaches that “it may be advantageous to layer wear-resistant clusters to correspond to at or near a blade surface and tough clusters towards the interior of the blade to reduce blade cracking” (paragraph [0068]).  Thomas teaches that “a fixed cutter drill bit may have a first portion of the body that includes first reinforcing agent clusters (e.g., for enhanced wear-resistance) and a second portion of the body that includes second reinforcing agent clusters (e.g., for enhancing toughness)” (paragraph [0068]).  The existence of some embodiments of Thomas which do not read on the claim as amended, cited by applicant, does not negate the teachings of the embodiment, cited by the Examiner, which does.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA JANSSEN/Primary Examiner, Art Unit 1733